Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group I, claims 1-13 and 15, and species A1 and B1 (claims 1-4, 9-12, and 15) and in the reply filed on 12/08/2020 is acknowledged.  The traversal is on the ground(s) that with respect to the restriction between groups of claims - “the Examiner has not met their burden to establish that the product can be used in a materially different process of using that product.”  This is not found persuasive because despite Applicant’s descriptive claim language claim 1 and 15 can easily be anticipated by a device having a computer processor coupled to a memory containing programming/instructions for diagnosing and treating sleep apnea or an infection, i.e. having nothing to do with diagnosing delirium.  Additionally, the examiner highlighted the necessity for requiring different search queries which indicates a burdensome search (see MPEP 808.02 (C )). 
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2020.
Additionally, claims 5-8 have also been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (species B2-B5 are non-elected species), without traverse in the reply filed on 12/08/2020.
The examiner will search and examine claims 1-4, 9-12, and 15.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (U.S. Patent Application Publication 2009/0270692).

Regarding claim 1-2, Hyde et al. disclose a system for assessing delirium (diagnosing and treating a psychotic disorder including “delirium” using a computer system) in a subject, the system comprising:
a neural activity assessment module (comprising “acceptor module” 102 (which may be a computer processor” – [0090]) – “In one instance, acceptor module 102 can accept from database entry 114 a measurement associated with brain activity. Brain activity may include the electrical activity of the brain, such as that measured by EEG, MEG, or the like,” see [0087] and figure 1 for example) for assessing neural activity data associated with the subject;
a delirium cause assessment module (“Operation 404 illustrates accepting at least one physical symptom associated with the at least one individual,” see all of [0068]) for assessing data relating to at least one factor of a plurality of factors which contribute to the cause of delirium; and
an intervention determination module (“Operation 802 illustrates accepting at least one of a current treatment or a proposed treatment associated with the at least one individual,” see all of [0076]) for determining, based on the assessment performed by the delirium cause assessment module, at least one intervention for reducing the contribution made by the at least one factor.

Regarding claim 3, Hyde et al. disclose the claimed invention of the factor being likelihood that the subject will develop an infection (being interpreted as merely displaying “symptoms and signs” of infection, see [0071], [0074], [0105] for example).

Regarding claim 9, Hyde et al. disclose the claimed invention of “a weight is applied to at least one of the plurality of factors, the weight of a given factor being based on the contribution of the given factor to the cause of delirium for the subject,” wherein the weight factor is interpreted as being met at the very least by the factor being present (weight factor of “1”) or not being present (weight factor being “0”).

Regarding claim 10, Hyde et al. disclose the claimed invention of “the delirium cause assessment module is configured to assess data relating to a plurality of factors which contribute to the cause of delirium;” (wherein the acceptor module is designed to accept/consider “at least one physical symptom associated with the at least one individual” see [0068], [0069], [0071], [0073], [0077]-[0079], [0084]-[0085], [0087] and [0210] for example) and “wherein the delirium cause assessment module is configured to determine a delirium risk for the subject based on a combination of the data relating to the plurality if factors,” (wherein the determination is assessed by the assessment of indicators for  “psychotic disorders” which includes “delirium,” see [0068]).

Regarding claim 11, Hyde et al. disclose the claimed invention of “the intervention determination module is configured to determine the at least one intervention further based on health record data associated with the subject,” 
met by the disclosed “selecting from the at least one database at least one prescription medication and at least one artificial sensory experience to address the at least one attribute of at least one individual, and presenting an indication of the at least one prescription medication and the at least one artificial sensory experience at least partly based on the selecting from the at least one database at least one prescription medication and at least one artificial sensory experience to address the at least one attribute of at least one individual,” see [0058].

Regarding claim 12, Hyde et al. disclose the treatment and reduction of symptoms accompanying infection, see [0103]-[0105].
Regarding claim 15, Hyde et al. disclose an apparatus for assessing delirium in a subject, the apparatus comprising: 
a memory comprising instruction data representing a set of instructions (see [0199] for example which explicitly discloses software/programming stored on computer, however the reference is replete with disclosures of both 1) memory/storage and 2) instructions/programming/software); and 
a processor (“acceptor module” 102 (which may be a computer processor” – [0090])) configured to communicate with the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to:
receive neural activity data for the subject (comprising “acceptor module” 102 (which may be a computer processor” – [0090]) – “In one instance, acceptor module 102 can accept from database entry 114 a measurement associated with brain activity. Brain activity may include the electrical activity of the brain, such as that measured by EEG, MEG, or the like,” see [0087] and figure 1 for example);
determine whether the received neural activity is indicative that the subject is suffering from delirium (see [0090]);
receive data relating to at least one factor of a plurality of factors which contribute to the cause of delirium (“infection” see [0071], wherein infections can be indicated by raised temperature see [0158]); and
determine, based on the received data relating to the at least one factor, at least one intervention for reducing the contribution made by the at least one factor .


Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792